Appellate Case: 21-1368     Document: 010110775509      Date Filed: 11/30/2022   Page: 1
                                                           FILED
                                               United States Court of Appeals
                    UNITED STATES COURT OF APPEALS     Tenth Circuit
                            FOR THE TENTH CIRCUIT
                                                                      November 30, 2022
                          _______________________________________
                                                                     Christopher M. Wolpert
     REGINA T. DREXLER,                                                  Clerk of Court

            Plaintiff - Appellant.

     v.                                                     No. 21-1368
                                                (D.C. No. 1:21-CV-00805-LTB-GPG)
     HONORABLE THERESA SPAHN,                                (D. Colo.)
     in her official capacity;
     HONORABLE CHELSEA
     MALONE, in her official capacity;
     DENVER COUNTY COURT, CITY
     AND COUNTY OF DENVER;
     PHILLIP WEISER, Attorney
     General, in his official capacity for
     the State of Colorado,

            Defendants - Appellees.

                        __________________________________________

                             ORDER AND JUDGMENT *
                        __________________________________________

 Before BACHARACH, McHUGH, and MORITZ, Circuit Judges.
               ___________________________________________




 *
      We set this case for oral argument, but Ms. Drexler then moved for
 submission on the briefs. We granted that motion, so we’re deciding the
 appeal based on the briefs.

       This order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-1368   Document: 010110775509   Date Filed: 11/30/2022   Page: 2



       This appeal grew out of a feud between Regina Drexler and Rachel

 Brown. The two women had an intimate relationship, which ended bitterly.

 In the fallout, Ms. Drexler wrote literary essays about abuse. Ms. Brown

 characterized the essays as harassment and complained that she was being

 stalked by Ms. Drexler. The feud led to the entry of a protection order in

 state court, 1 restricting Ms. Drexler’s proximity to Ms. Brown, her

 children, and her houses.

       The protection order spurred Ms. Drexler to bring an action in

 federal court, where she alleged constitutional violations in the protection

 order as well as the statutes authorizing that order. In this action,

 Ms. Drexler

             sought habeas relief against two state-court judges and the state
              court itself and

             sued the state attorney general under 42 U.S.C. § 1983 for
              prospective relief and damages.

 The district court dismissed the entire action, and Ms. Drexler appeals. The

 appeal involves two main issues:

       1.     Jurisdiction for the habeas action against the two state-
              court judges and the state court. Habeas corpus is a remedy
              entitling an individual to release. So habeas jurisdiction exists
              only when the claimant is in custody. Because the typical form
              of custody is incarceration, most habeas claims are brought by
              inmates. But even when the claimant is not incarcerated, the

 1
       The state court issued two protection orders. In 2015, Judge Theresa
 Spahn issued an oral protection order. Three years later, Judge Chelsea
 Malone modified the order. Though Ms. Drexler refers to both protection
 orders, the second order served only to modify the first one.
                                        2
Appellate Case: 21-1368   Document: 010110775509   Date Filed: 11/30/2022   Page: 3



              imposition of extraordinary restrictions on freedom can be
              considered custody.

              Ms. Drexler complains that the protection order was so
              restrictive that it effectively constituted custody, triggering
              habeas jurisdiction. The district court disagreed. Ms. Drexler
              can appeal that determination only if a reasonable jurist could
              characterize the protection order as the imposition of custody.
              But the protection order simply kept Ms. Drexler away from
              Ms. Brown, her children, and her houses. No jurist could
              reasonably regard that restriction as severe enough to constitute
              custody.

       2.     Applicability of the Rooker-Feldman doctrine in the suit
              against the state attorney general. Many times, litigants
              might feel victimized by a state court’s rulings. These litigants
              sometimes go to federal court to challenge the state-court
              rulings. But federal courts are not appellate tribunals for state
              courts because federal and state courts are separate sovereign
              actors. Because of this dual sovereignty, federal courts have
              recognized a doctrine—called the Rooker-Feldman doctrine—
              that prevents federal jurisdiction when a litigant challenges a
              state-court ruling.

              In this case, the district court invoked the Rooker-Feldman
              doctrine, treating the entire § 1983 suit as an attack on the
              protection order. The district court was correct for much of
              Ms. Drexler’s claim. But Ms. Drexler complained about not
              only the protection order, but also the underlying state statutes
              authorizing protection orders. The Rooker-Feldman doctrine
              covered Ms. Drexler’s challenge to the protection order but not
              to the underlying statutes. So the district court shouldn’t have
              dismissed the challenges involving the underlying state
              statutes.

 1.    No reasonable jurist could regard the restrictions on Ms. Drexler
       as custody.

       Ms. Drexler wants to appeal the dismissal of her habeas action. But a

 habeas claimant can appeal only upon the issuance of a certificate of

 appealability. 28 U.S.C. § 2253(c)(1)(A).

                                        3
Appellate Case: 21-1368   Document: 010110775509   Date Filed: 11/30/2022   Page: 4



       The district court denied a certificate of appealability, so

 Ms. Drexler asks us for one. We can grant her a certificate only if she’s

 presented a reasonably debatable argument. Dulworth v. Evans, 442 F.3d

 1265, 1266 (10th Cir. 2006). Here that argument turns on whether

 Ms. Drexler was in custody when she sought habeas relief.

       Custodial status was required because habeas jurisdiction exists only

 if the petitioner was “in custody pursuant to the judgment of a State court.”

 28 U.S.C. § 2254(a). 2 Custody can exist when a state court imposes

 significant restraints on freedom that are not generally shared by the

 public. Mays v. Dinwiddie, 580 F.3d 1136, 1139 (10th Cir. 2009).

 According to Ms. Drexler, the restraints inhibited her speech and

 movement.




 2
       Given the need for custodial status, habeas petitioners like
 Ms. Drexler must name their custodians as the respondents. 28 U.S.C.
 § 2242. The custodian is the individual who’s able to bring the petitioner
 to the federal district court. Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004).

       When a petitioner isn’t incarcerated, the proper respondent is the
 state attorney general. Rules Governing Section 2254 Cases in the United
 States District Courts, 1976 advisory comm. note, Rule 2(b)(3). Though
 Ms. Drexler sued the state attorney general under 42 U.S.C. § 1983, he
 wasn’t named as a respondent in the habeas action. The only named
 respondents were two state-court judges and the state court, but they were
 not proper respondents for the habeas action. See id. The failure to name
 the proper custodian may have deprived the court of personal jurisdiction.
 See Stanley v. Cal. Sup. Ct., 21 F.3d 359, 360 (9th Cir. 1994) (“Failure to
 name the petitioner’s custodian as a respondent deprives federal courts of
 personal jurisdiction.”).
                                        4
Appellate Case: 21-1368   Document: 010110775509    Date Filed: 11/30/2022   Page: 5



       In invoking her right to speech, Ms. Drexler conflates the terms of

 the protection order with the state court’s reasoning. The protection order

 itself didn’t say anything that would restrict Ms. Drexler’s right to speech.

 Rather than rely on the terms of the protection order, Ms. Drexler relies on

 the state court’s reasoning. For example, Ms. Drexler zooms in on the state

 court’s comments about her fixation with Ms. Brown—not only following

 Ms. Brown but also writing about her. These comments allegedly inhibit

 Ms. Drexler from writing more essays out of fear that a state court might

 view them as harassment.

       But a court must consider the effect of the protection order based on

 its terms, and the terms themselves didn’t restrict Ms. Drexler’s future

 writings. In fact, the state district court clarified to Ms. Drexler that

 “[n]othing in the [protection order] . . . prohibits Ms. Drexler from

 publishing written materials” or “otherwise intrude[s] on her protected

 First Amendment [a]ctivities” and the protection order “merely forbids

 Ms. Drexler from contact with Ms. Brown.” Appellant’s App’x vol. 2, at

 364. That clarification eliminates any conceivable characterization of the

 protection order as a restriction on Ms. Drexler’s speech.

       Ms. Drexler also complains about the restrictions on her freedom of

 movement. The protection order requires Ms. Drexler to stay at least

             100 yards away from Ms. Brown, her children, and her houses;
              and


                                        5
Appellate Case: 21-1368   Document: 010110775509   Date Filed: 11/30/2022   Page: 6



             10 feet away from Ms. Brown when going to or from work.

 We must determine whether a reasonable jurist could regard these

 restrictions as significant constraints on Ms. Drexler’s freedom beyond

 those generally shared by the public. See Mays v. Dinwiddie, 580 F.3d

 1136, 1139 (10th Cir. 2009); see also p. 4, above.

       Every year, state courts issue thousands of orders requiring parties to

 stay away from other individuals. To our knowledge, no court has ever

 regarded these restrictions on movement as severe enough to constitute

 custody. See Vega v. Schneiderman, 861 F.3d 72, 75 (2d Cir. 2017)

 (concluding that a protection order didn’t impose custody by requiring the

 habeas petitioner to stay away from another individual); Austin v.

 California, No. 20-cv-900-CRB, 2020 WL 4039203, at *2–3 (N.D. Cal.

 July 17, 2020) (unpublished) (holding that a protection order didn’t create

 custody by prohibiting the petitioner from returning to his prior residence

 or being within 100 yards of his son and ex-wife).

       State law also sometimes authorizes restrictions on movement. For

 example, Oklahoma law prohibits convicted sex offenders from living

 within 2000 feet of a school or childcare center. Okla. Stat. tit. 57, § 590

 (2014). We’ve held that this restriction doesn’t constitute custody for the




                                        6
Appellate Case: 21-1368   Document: 010110775509   Date Filed: 11/30/2022   Page: 7



 purposes of habeas jurisdiction. Dickey v. Allbaugh, 664 F. App’x 690,

 692–94 (10th Cir. 2016) (unpublished). 3

       Ms. Drexler complains that her restrictions went even further by

 preventing attendance at a local university or even her own office. These

 complaints aren’t accurate.

       First, she says that she couldn’t attend the University of Colorado

 Denver because Ms. Brown worked there. This statement isn’t correct. In

 fact, the state court told Ms. Drexler that she could freely enroll as a

 student at the University of Colorado Denver, adding that she just had to

 avoid Ms. Brown’s lectures and keep at least 10 feet away from her. Given

 this clarification, no reasonable jurist could interpret the protection order

 as a ban on attending the university.

       Second, Ms. Drexler states that the protection order prevented her

 from going to her own law office. This statement mischaracterizes the

 protection order. The state court explained to Ms. Drexler that she could

 go to and from her office, but just had to keep at least 10 feet away from

 Ms. Brown. Ms. Drexler has not shown that her office was within 10 feet

 of Ms. Brown.




 3
       This opinion is persuasive but not precedential. See p. 1 n.*, above.

                                         7
Appellate Case: 21-1368   Document: 010110775509   Date Filed: 11/30/2022    Page: 8



       Without support in the case law, no reasonable jurist would treat the

 protection order as the imposition of custody. 4 Given the inability of a

 court to find custody, Ms. Drexler hasn’t presented a reasonably debatable

 challenge to the district court’s jurisdictional determination. We thus deny

 a certificate of appealability.

 2.    The Rooker-Feldman doctrine doesn’t cover the § 1983 challenge
       to the constitutionality of the state statutes.

       Ms. Drexler not only sought habeas relief but also sued the state

 attorney general under § 1983, claiming that the protection order and

 underlying state statutes were unconstitutional. The district court

 concluded that it lacked jurisdiction over these claims.

       On appeal, Ms. Drexler doesn’t question the ruling as to the

 protection order itself. She instead argues that the district court should not

 have dismissed her constitutional challenge to the state statutes. In

 considering this argument, we conduct de novo review. Miller v. Deutsche

 Bank Nat’l Tr. Co., 666 F.3d 1255, 1260 (10th Cir. 2012).


 4
       Ms. Drexler also alleged that she’s been put on the state criminal
 registry and the national criminal database. But the protection order
 doesn’t address a listing on the state criminal registry or the national
 criminal database. Granted, deliberate disobedience of the protection order
 could constitute criminal contempt. People v. Allen, 787 P.2d 174, 176
 (Colo. App. 1989). But we’re not aware of any court that has found
 custody because of the possibility of contempt for violating a protection
 order. Cf. Calhoun v. Att’y Gen. of Colo., 745 F.3d 1070, 1074 (10th Cir.
 2014) (holding that a threat of future incarceration for failing to register
 on the sex offender registry does not constitute custody for habeas
 purposes).
                                        8
Appellate Case: 21-1368   Document: 010110775509   Date Filed: 11/30/2022   Page: 9



       In conducting this review, we conclude that the district court erred in

 applying the Rooker-Feldman doctrine. Under this doctrine, federal district

 courts generally lack jurisdiction to review the correctness of a state-court

 order. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283–

 84 (2005). But this doctrine doesn’t prevent federal jurisdiction over a

 challenge to the validity of state statutes. Skinner v. Switzer, 562 U.S. 521,

 531–33 (2011). “[A] state-court decision is not reviewable by lower federal

 courts, but a statute . . . governing the decision may be challenged in a

 federal action.” Id. at 532.

       In the complaint, Ms. Drexler challenged the constitutionality of the

 state statutes underlying the protection order: “The Colorado protection

 order statutes are substantially overbroad and vague, including C.R.S. §13-

 14-101 and C.R.S. §13-14-106.” Appellant’s App’x vol. 1, at 59.

 Consideration of this challenge could incidentally affect the validity of the

 protection order itself. But this part of the claim addressed only the

 constitutionality of the state statutes—not the protection order itself. So

 this part of the claim falls outside of the Rooker-Feldman doctrine.

 Skinner, 562 U.S. at 532.

       Because the Rooker-Feldman doctrine doesn’t apply to this part of

 the claim, a court must address the merits. The district court didn’t

 consider the merits, and the defendants don’t address them. So we remand

 for the district court to consider the merits of Ms. Drexler’s challenge to

                                        9
Appellate Case: 21-1368   Document: 010110775509    Date Filed: 11/30/2022   Page: 10



  the state statutes. See Apartment Inv. & Mgmt. Co. v. Nutmeg Ins. Co., 593

  F.3d 1188, 1198 (10th Cir. 2010) (stating that the preferred practice is to

  let the district court decide the issue when it was raised in district court

  but not yet decided there).

  3.    The district court did not abuse its discretion by denying
        Ms. Drexler’s request to file a reply brief.

        Ms. Drexler objected to the magistrate judge’s report and

  recommendation, and the defendants responded. With the benefit of both

  sides’ submissions, the district court ruled on the objections. Before the

  clerk entered the order on the docket, Ms. Drexler asked for a chance to

  file a reply brief. The district court declined, and Ms. Drexler challenges

  that ruling. We reject this challenge.

        In considering this challenge, we apply the abuse-of-discretion

  standard. Beaird v. Seagate Tech., Inc., 145 F.3d 1159, 1164 (10th Cir.

  1998). Under this standard, we reverse only if we’re definitely and fairly

  convinced that the district court clearly erred in its judgment or made an

  impermissible choice. Id.

        The federal and local rules were silent on reply briefs for objections

  to a magistrate judge’s report. 5 See Bistryski v. Allbert, 848 F. App’x 804,



  5
        Federal Rule of Civil Procedure 72(b)(2) addresses only a party’s
  right to object and the adverse party’s right to respond. The rule says
  nothing about replies.

                                           10
Appellate Case: 21-1368   Document: 010110775509     Date Filed: 11/30/2022    Page: 11



  805 (9th Cir. 2021) (unpublished) (“The district court did not abuse its

  discretion by considering the magistrate judge’s report and

  recommendation without giving Bistryski an opportunity to reply to

  defendants’ response to his objections because the local rules did not allow

  for a reply.”). 6 And the right to due process didn’t entitle Ms. Drexler to

  file a reply brief. See NLRB v. Eclipse Lumber Co., 199 F.2d 684, 686 (9th

  Cir. 1952) (statement by the Ninth Circuit that it knew of no due process

  right to file a reply brief). So the district court had discretion to rule

  before the filing of a reply brief.

        Ms. Drexler relies on Colo. Rev. Stat. § 13-6-311. This statute

  governs appeals from a county court, not proceedings in federal court.

  And, as Ms. Drexler acknowledges, the cited statute does not authorize

  reply briefs. Appellant’s App’x vol. 1, at 18–19 (“The statute fails to

  provide for reply briefs.”). The federal district court thus didn’t abuse its

  discretion by declining to allow a reply brief under this Colorado statute.




  6
        For motions, rather than objections to a magistrate judge’s report and
  recommendation, the district court’s local rules generally allow the filing
  of reply briefs. D. Colo. L. Civ. R. 7.1(d). But these rules also expressly
  allow judges to decide a motion before the filing of a reply brief. See id.
  (“Nothing in this rule precludes a judicial officer from ruling on a motion
  at any time after it is filed.”).
                                         11
Appellate Case: 21-1368   Document: 010110775509   Date Filed: 11/30/2022   Page: 12



  4.    The magistrate judge didn’t select the district judge assigned to
        the case.

        Ms. Drexler also alleges that the magistrate judge chose which

  district judge would handle this case. Ms. Drexler is mistaken.

        In the District of Colorado, the clerk’s office randomly assigns each

  civil case to a district judge. So when the complaint was filed, the clerk’s

  office randomly assigned U.S. District Judge Babcock to the case.

        District courts vary in how they communicate the assignment of the

  district judge. In this case, the district court communicated the assignment

  through an order issued by the magistrate judge. His order stated:

  “Pursuant to D.C.COLO.LCivR 8.1, the Clerk of Court is directed to assign

  this matter to Senior Judge Lewis T. Babcock.” Appellant’s App’x vol. 3,

  at 585. The cited local rule (Rule 8.1) states that the assignment of judges

  is governed by Local Rule 40.1, and that local rule requires random

  assignment of judges under a computerized program maintained in the

  clerk’s office. D.C. Colo. L. Civ. R. 8.1(c), 40.1(b).

        The clerk’s office used this computerized program to assign Judge

  Babcock to the case. Like many courts, the District of Colorado opted to

  communicate that assignment through an order issued by the magistrate

  judge. But the magistrate judge didn’t pick Judge Babcock; the computer in

  the clerk’s office did that. The magistrate judge simply communicated that




                                        12
Appellate Case: 21-1368   Document: 010110775509   Date Filed: 11/30/2022   Page: 13



  assignment to the parties. No impropriety existed in the appointment of

  Judge Babcock.

  5.    The district court couldn’t void the state-court orders.

        Finally, Ms. Drexler argues that the district court should have voided

  the state-court orders. But Ms. Drexler suggests no plausible basis for

  concluding that the state courts lacked jurisdiction to enter the protection

  orders. We thus have no reason to question the district court’s refusal to

  void the state-court orders. See Nixon v. City & Cnty of Denver, 784 F.3d

  1364, 1366 (10th Cir. 2015) (“The first task of an appellant is to explain to

  us why the district court’s decision was wrong.”).

  6.    Disposition

        We deny a certificate of appealability for the habeas appeal. For the

  § 1983 claim, we affirm in part, reverse in part, and remand for further

  proceedings.

                                      Entered for the Court



                                      Robert E. Bacharach
                                      Circuit Judge




                                        13